In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-2207
LEONARD KIDD,
                                               Petitioner-Appellant,
                                v.

DAVID GOMEZ, Warden, Stateville Correctional Center,
                                       Respondent-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 17 C 7031 — Robert W. Gettleman, Judge.
                    ____________________

       ARGUED MAY 11, 2021 — DECIDED JUNE 22, 2021
                ____________________

   Before EASTERBROOK, RIPPLE, and KANNE, Circuit Judges.
   KANNE, Circuit Judge. Twice, Petitioner Leonard Kidd vol-
untarily testiﬁed under oath that he murdered four people in
January 1984. He is serving a life sentence for those crimes.
    Kidd now seeks habeas relief because the police allegedly
coerced a separate confession from him on the night of the
murders. We decline to grant such relief because even if the
allegedly coerced confession was improperly admitted at
2                                                   No. 20-2207

Kidd’s trial, the admission did not have a “substantial and in-
jurious eﬀect or inﬂuence” on the jury’s verdict. Brecht v. Abra-
hamson, 507 U.S. 619, 637 (1993) (quoting Kotteakos v. United
States, 328 U.S. 750, 776 (1946)). We thus aﬃrm the decision of
the district court denying Kidd’s habeas petition.
                       I. BACKGROUND
   On the morning of January 12, 1984, Leonard Kidd
stabbed four people to death in a Chicago apartment building.
The building was then set on ﬁre.
    After the ﬁre was extinguished, Kidd approached one of
the ﬁreﬁghters standing outside the building and asked if an-
yone inside was dead. The ﬁreﬁghter said that four bodies
were recovered. Kidd then asked if the bodies had been
burned. The ﬁreﬁghter said no. Kidd responded, “Damn,”
and walked away.
   Later that day, Chicago police oﬃcers arrested Kidd’s
half-brother, Leroy Orange, as a suspect. A short time after
that, Kidd called Orange’s wife and asked to meet because he
had something to tell her that “could put me and [Orange]
away for the rest of our lives.” Kidd met that afternoon with
Orange’s wife, who had arranged for the police to spy on the
meeting. Kidd told her that Orange had paid someone to stab
one of the victims. The police immediately arrested Kidd.
    They then took Orange, his wife, and Kidd to Chicago Po-
lice Area 2 headquarters for questioning. Over the next day,
Kidd gave various statements to the police that implicated
both himself and Orange in the crimes, though these accounts
identiﬁed Orange as the primary perpetrator and Kidd as a
relatively passive bystander. Kidd also led the police to
No. 20-2207                                                            3

several pieces of evidence, including a knife stained with trace
amounts of one of the victim’s blood.
    Illinois charged both Orange and Kidd with murder. Their
trials were separated early on.
   At Orange’s trial in May 1985, Kidd changed his story and
voluntarily testiﬁed under oath that he alone, not Orange,
committed the four 1984 murders. Orange corroborated
Kidd’s testimony. Orange was convicted but later pardoned
by then-Illinois Governor George Ryan.
   A few months later, Kidd pled guilty to the 1984 murders.
He again testiﬁed under oath at his sentencing hearing that he
stabbed all four victims. Kidd was sentenced to death. 1
    The Illinois Supreme Court later vacated Kidd’s guilty
plea and remanded his case for trial because the trial court
failed to properly admonish him about the minimum and
maximum penalties of his plea.
    On remand in 1992, Kidd moved to suppress his state-
ments to police from the night of the murders as an unlaw-
fully coerced confession. Speciﬁcally, Kidd alleged that on
that night, the police handcuﬀed him to a pole in the inter-
view room, slapped his face, shocked his testicles, and put a
phone book by his head before striking the book with a piece
of wood. To support these allegations, Kidd produced a photo
from that night showing a mark on his forehead. He also al-
leged that he was under the inﬂuence of drugs when he made



    1During Kidd’s proceedings, prosecutors learned that he was also in-
volved in a 1980 arson that killed ten children; for those murders, he is
currently serving a life sentence.
4                                                   No. 20-2207

the statements, that the police refused to let him contact a law-
yer, and that the police threatened to kill him.
    The state trial court held a hearing on the motion to sup-
press. Kidd did not testify, but the police oﬃcers who were
involved did and denied Kidd’s allegations. One oﬃcer said
that he noticed a mark on Kidd’s head, but Kidd explained to
him that he had suﬀered that injury two weeks earlier during
an unrelated robbery. The court ultimately credited the oﬃc-
ers’ testimonies over Kidd’s allegations and concluded that
there was no evidence that Kidd “was struck, mistreated,
abused,” or “in any way forced to make the statement.” The
court thus denied his motion to suppress.
    Kidd’s case went to trial, and the jury found him guilty on
all counts and sentenced him to death. His conviction and
death sentence were aﬃrmed on direct appeal, but in 2003,
Governor Ryan commuted his sentence to life imprisonment
without the possibility of future release.
    Kidd proceeded to ﬁle (and repeatedly amend) a pro se
state postconviction petition alleging that he was abused by
the police, including former Chicago Police Oﬃcer Jon Burge,
who was found in other cases to have abused many people at
Chicago Police Area 2 headquarters around the time of Kidd’s
arrest. The state trial court denied the petition on the plead-
ings without discovery or an evidentiary hearing. The Illinois
Appellate Court aﬃrmed, and the Illinois Supreme Court de-
nied review.
   Kidd then ﬁled this federal-court petition for a writ of ha-
beas corpus. He argues that the Illinois Appellate Court made
an unreasonable determination of fact when it concluded that
he was not abused by the police. The district court denied the
No. 20-2207                                                              5

petition and declined to grant a certiﬁcate of appealability.
Kidd now appeals.
                             II. ANALYSIS
    Kidd’s petition is governed by the Antiterrorism and Ef-
fective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2254.
Under this statute, a petitioner must establish that the state
courts’ adjudication of his case “was contrary to, or involved
an unreasonable application of, clearly established Federal
law, as determined by the Supreme Court of the United
States,” or “was based on an unreasonable determination of
the facts in light of the evidence presented in the State court
proceeding.” Id. § 2254(d). We review the district court’s de-
nial of a petition for writ of habeas corpus de novo. Carter v.
Thompson, 690 F.3d 837, 843 (7th Cir. 2012).
    This appeal turns on harmless error. Habeas petitioners
“are not entitled to habeas relief based on trial error unless
they can establish that it resulted in ‘actual prejudice.’” Czech
v. Melvin, 904 F.3d 570, 577 (7th Cir. 2018) (quoting Brecht, 507
U.S. at 637). For an error to result in actual prejudice, it must
have “had substantial and injurious eﬀect or inﬂuence in de-
termining the jury’s verdict.” Id. (quoting Jones v. Basinger, 635
F.3d 1030, 1052 (7th Cir. 2011)). 2



    2 The Supreme Court has granted certiorari in another case to decide
whether a federal court may grant habeas relief based solely on Brecht or
whether it must also find that the state court’s harmlessness determination
was itself unreasonable under AEDPA. See Brown v. Davenport, No. 20-826,
2021 WL 1240919 (U.S. Apr. 5, 2021). That decision will not change the
outcome of this case because we are not presented here with a harmless-
ness determination by the Illinois courts. Further, because we determine
that Kidd cannot even satisfy the Brecht standard, he certainly could not
6                                                     No. 20-2207

    Here, the admission of Kidd’s allegedly coerced confes-
sion, if improper at all, was harmless in light of his two vol-
untary confessions under oath that he committed the 1984
murders. “A confession is like no other evidence. Indeed, ‘the
defendant’s own confession is probably the most probative
and damaging evidence that can be admitted against him.’”
Arizona v. Fulminante, 499 U.S. 279, 296 (1991) (quoting Bruton
v. United States, 391 U.S. 123, 139 (1968) (White, J., dissenting)).
Multiply that by two, as the facts here demand, and we have
no question that the admission of Kidd’s additional, allegedly
coerced confession did not result in actual prejudice. Hinton
v. Uchtman, 395 F.3d 810, 819 (7th Cir. 2005) (“[T]he admission
of his [coerced] confession was harmless in light of the wealth
of evidence of his guilt, separate and distinct from his [coerced]
confession.”).
    Kidd attempts to discredit his two voluntary confessions
by arguing that the government used them at trial merely to
show that he was a liar, not that he was guilty. But that doesn’t
undercut their force. Remember that Illinois prosecuted two
people for the 1984 murders—Kidd and Orange. On the night
of the murders, Kidd made an allegedly coerced statement
that incriminated both himself and Orange but blamed Or-
ange for actually carrying out the murders. Then, over a year
later, Kidd confessed twice more, but these times he said that
he alone committed the crimes.
    Because Illinois was prosecuting both Kidd and Orange, it
obviously did not rely on any of these accounts as the rock-
solid story. Otherwise, it would have had to drop one of its


satisfy both the Brecht and the AEDPA standards should the Supreme
Court require that both apply.
No. 20-2207                                                     7

cases. There’s no doubt, though, that Kidd’s later, unchal-
lenged confessions, which were introduced at Kidd’s trial,
were the far more incriminating ones. So had the least incrim-
inating of his three confessions been excluded—as Kidd says
it should have been—Kidd actually would have been in a
worse position. And the admission of that statement thus did
anything but prejudice his defense.
    Kidd also argues that our conclusion improperly rests on
a “suﬃciency of the evidence test” rather than the Brecht “ac-
tual prejudice” standard. Kidd is correct that the Brecht anal-
ysis “is not the same as a review for whether there was suﬃ-
cient evidence at trial to support a verdict.” Jensen v. Clements,
800 F.3d 892, 902 (7th Cir. 2015). Still, an abundance of incrim-
inating evidence can show that one arguably improper admis-
sion had no eﬀect on the jury’s verdict. Hinton, 395 F.3d at
820–21 (“Indeed, the witnesses at trial … repeated … [Peti-
tioner]’s pretrial confession statement. Therefore, the confes-
sion statement itself was merely cumulative and even if we
were to assume that its admission at trial was erroneous, any
error would be harmless.” (citing Brecht, 507 U.S. at 639;
United States v. Thompson, 286 F.3d 950, 962 (7th Cir. 2002))).
    In this case, the abundant and damning evidence of Kidd’s
guilt—namely, his two voluntary confessions under oath—
does more than just provide a suﬃcient basis for the verdict
to stand on; it shows that the allegedly improper admission
of his coerced statement did not have a substantial and injuri-
ous eﬀect on the jury’s verdict.
                       III. CONCLUSION
   Kidd twice testiﬁed that he murdered four people on Jan-
uary 12, 1984. Regardless of any abuse that he might have
8                                                  No. 20-2207

suﬀered at the hands of the police that night, he must live with
the stories he voluntarily told under oath at a later time. See
Hinton, 395 F.3d at 822 (Wood, J., concurring) (“Coercion or
even torture at the confession stage did not give him license
to commit perjury.”). We thus AFFIRM the decision of the dis-
trict court denying Kidd’s petition for a writ of habeas corpus.